ACCEPTED
                                                                                                       14-15-00765-CV
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 11/24/2015 8:21:14 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK



                            IN THE COURT OF APPEALS
                FOR THE FIRST OR FOURTEENTH DISTRICT OF TEXAS
                                                              FILED IN
                                HOUSTON, TEXAS          14th COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               11/24/2015 8:21:14 PM
                       IN RE: JAMES KEITH WINGATE                              CHRISTOPHER A. PRINE
                                      RELATOR                                           Clerk
                          CAUSE NUMBER 15-FD-1440


              MOTION TO EXTEND TIME TO FILE ACCELERATED
              MOTION FOR MANDAMUS RELIEF AND TO FILE BRIEF

          To The honorable Court and Justices Here now comes James Keith Wingate
          Requesting extension of Time to file Accelerated Motion for Mandamus Relief
          Relator is filing this motion For relief Due to an Abuse of Discretion
          and other causes related to a Hearing held October 28 2015 signed
          October 29 2015 Relator has attempted to get an expidited Hearing
          From the court and will provide with filing the clerks record

                                                                  Respectfully Submitted
                                                                       James Keith Wingate


                                VERIFICATION
   I James Keith Wingate Do here by certify that
   I have read the foregoing Motion and the facts stated within that are not
   verified by the record are true and correct to the best of his knowledge.

                                                     James Keith wingate
November 25 th 2015
                                                        \s\James Keith Wingate


                         CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the foregoing was filed
 with the district clerk Refrence 15-FD-1440 and to Jana Landry party of intrest
 and to Jana Landry Party of Intrest at janalandry@prodigy.com on November 25th 2015

                                                        \S\ James Keith wingate

                                                            James Keith Wingate